Case: 14-10009      Document: 00512740264         Page: 1    Date Filed: 08/20/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals

                                    No. 14-10009
                                                                                Fifth Circuit

                                                                              FILED
                                  Summary Calendar                      August 20, 2014
                                                                         Lyle W. Cayce
JACKIE LEE BIBBS,                                                             Clerk


                                                 Plaintiff-Appellant

v.

BILL HARRIS; MELISSA R. PASCHALL; AMI J. DECKER; MICHAEL
TRESSIDER,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:13-CV-955


Before PRADO, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       Jackie Lee Bibbs, Texas prisoner # 1650103, appeals the district court’s
dismissal of his 42 U.S.C. § 1983 complaint pursuant to 28 U.S.C.
§ 1915(e)(2)(B)(i) and 28 U.S.C. § 1915A(b)(1).               He also moves for the
appointment of counsel.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10009    Document: 00512740264      Page: 2   Date Filed: 08/20/2014


                                 No. 14-10009


      The defendants in Bibbs’s § 1983 suit were the judge, assistant district
attorney, and three private attorneys who participated in a state court case
regarding the termination of Bibbs’s parental rights over his child. Bibbs
claimed that the defendants conspired through an abuse of process in that case
to deprive him of the custody of his child through a default judgment against
him. The relief sought in the § 1983 suit was “remand [of the] cause back to
the state court for remedy.” The district court determined that it lacked subject
matter jurisdiction over Bibbs’s § 1983 suit pursuant to the Rooker–Feldman
doctrine and the domestic relations exception.
      Bibbs argues that the Rooker–Feldman doctrine did not deprive the
district court of subject matter jurisdiction because his § 1983 suit challenged
the defendants’ abuse of process in his state case rather than the state court
decision itself. We review his argument de novo. See Green v. Atkinson, 623
F.3d 278, 279-80 (5th Cir. 2010) (per curiam). The Rooker–Feldman doctrine
applies to “cases brought by state-court losers complaining of injuries caused
by state-court judgments rendered before the federal district court proceedings
commenced and inviting district court review and rejection of those
judgments.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284
(2005).   Because Bibbs’s § 1983 suit sought to overturn the state court
judgment, the district court lacked subject matter jurisdiction over the § 1983
suit pursuant to the Rooker–Feldman doctrine. See id. at 283-84, 291-92.
      Furthermore, Bibbs does not brief any argument challenging the district
court’s determination that it also lacked subject matter jurisdiction pursuant
to the domestic relations exception.       Although pro se briefs are liberally
construed, even pro se litigants must brief arguments in order to preserve
them. Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993). Bibbs’s failure to
challenge the district court’s determination regarding the domestic relations

                                       2
    Case: 14-10009    Document: 00512740264     Page: 3   Date Filed: 08/20/2014


                                 No. 14-10009


exception is an additional basis for affirming the district court’s judgment. See
Brinkmann v. Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      The district court’s dismissal of Bibbs’s § 1983 suit counts as one strike
for purposes of 28 U.S.C. § 1915(g). See Adepegba v. Hammons, 103 F.3d 383,
387 (5th Cir. 1996). Bibbs is cautioned that if he accumulates three strikes
under § 1915(g), he may not proceed in forma pauperis in any civil action or
appeal filed while he is incarcerated or detained in any facility unless he is
under imminent danger of serious physical injury. See 28 U.S.C. § 1915(g).
      AFFIRMED;       SANCTION       WARNING       ISSUED;     MOTION       FOR
APPOINTMENT OF COUNSEL DENIED.




                                       3